Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT,

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

AND CONSENT TO RELEASE OF MORTGAGES

This FIRST AMENDMENT TO CREDIT AGREEMENT, FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT AND CONSENT TO RELEASE OF MORTGAGES, dated as of June 28,
2019 (this “Amendment”), is entered into by and among HOUGHTON MIFFLIN HARCOURT
COMPANY (“Holdings”), HOUGHTON MIFFLIN HARCOURT PUBLISHERS INC., a Delaware
corporation, HMH PUBLISHERS LLC, a Delaware limited liability company, and
HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, a Massachusetts corporation
(collectively, the “Borrowers”), the subsidiary guarantors party to this
Amendment (the “Subsidiary Guarantors), the lenders party to this Amendment (the
“Lenders”) and CITIBANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the Lenders.

W I T N E S S E T H

WHEREAS, Holdings, the Borrowers, the Subsidiary Guarantors, the Lenders, the
Administrative Agent and the Collateral Agent are party to the Amended and
Restated Revolving Credit Agreement, dated as of July 22, 2015 (as amended,
waived or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement”) (capitalized terms used but not defined herein have
the meaning provided in the Existing Credit Agreement);

WHEREAS, the Loan Parties and the Collateral Agent are party to the Amended and
Restated Revolving Facility Guarantee and Collateral Agreement, dated as of
July 22, 2015 (as amended, waived or otherwise modified from time to time prior
to the date hereof, the “Existing Guarantee and Collateral Agreement”);

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders (as defined
below) have extended credit to the Borrowers in the form of Commitments and
Loans on the terms and subject to the conditions set forth therein; and

WHEREAS, the Borrower has requested that (a) the Existing Credit Agreement be
amended (as so amended, the “Amended Credit Agreement”) to extend the Revolving
Credit Maturity Date applicable to Revolving Credit Loans by one year and in
certain other respects in the manner set forth in this Amendment and (b) the
Existing Guarantee and Collateral Agreement be amended (as so amended, the
“Amended Guarantee and Collateral Agreement”) in certain respects in the manner
set forth in this Amendment.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1.    Amendment of the Existing Credit Agreement. Effective as of the
First Amendment Effective Date, the Existing Credit Agreement is hereby amended
as follows:

(a) The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Existing Credit Agreement:

“Agreement” shall mean this Amended and Restated Revolving Credit Agreement,
dated as of July 22, 2015, among Holdings, the Borrowers, the Subsidiary
Guarantors, the Lenders, the Administrative Agent and the Collateral Agent.



--------------------------------------------------------------------------------

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.”

“Bail-In Legislation” shall mean with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

“Building” means a building or structure with at least two walls and a roof or
any such building or structure in the course of construction.

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to such term in Section 9.26(b).

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Delaware Divided LLC” shall mean any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC” shall mean any limited liability company organized or formed
under the laws of the State of Delaware.

“Delaware LLC Division” shall mean the statutory division of any Delaware LLC
into two or more Delaware LLCs pursuant to Section 18-217 of the Delaware
Limited Liability Company Act.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA

 

2



--------------------------------------------------------------------------------

Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA (whether or not subject to ERISA) which is sponsored,
maintained or contributed to by, or required to be contributed by, the Company,
any of its subsidiaries or its ERISA Affiliates and is subject to Section 401(a)
of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“FEMA” means the Federal Emergency Management Agency.

“First Amendment Effective Date” shall mean June 28, 2019.

“Flood Compliance Event” means the occurrence of any of the following: (a) a
Flood Redesignation with respect to any Mortgaged Property, (b) any increase to
the Commitments pursuant to Section 2.24 at any time there is a Mortgaged
Property, and (c) the addition of any Mortgaged Property as Collateral pursuant
to Section 5.12.

“Flood Hazard Determination” means a “Life-of-Loan” FEMA Standard Flood Hazard
Determination obtained by Agent.

“Flood Hazard Property” means any Mortgaged Property that on the relevant date
of determination includes a Building and, as shown on a Flood Hazard
Determination, such Building is located in a Special Flood Hazard Area.

“Flood Insurance” means (a) federally-backed flood insurance which insures both
Flood Hazard Properties and the personal property contained within them (to the
extent such personal property is Collateral) and which is available under the
National Flood Insurance Program to owners of real property improvements located
in Special Flood Hazard Areas in a community participating in the National Flood
Insurance Program or (b) to the extent permitted by the Flood Insurance Laws, a
private flood insurance policy from a financially sound and reputable insurance
company that is not an Affiliate of the Borrowers and which insures both Flood
Hazard Properties and the personal property contained within them (to the extent
such personal property is Collateral).

 

3



--------------------------------------------------------------------------------

“Flood Insurance Documents” means (a) evidence as to whether each Mortgaged
Property is a Flood Hazard Property pursuant to a Flood Hazard Determination,
and (b) if such Mortgaged Property is a Flood Hazard Property, (i) evidence as
to whether the community in which such Mortgaged Property is located is
participating in the National Flood Insurance Program, (ii) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent as to the fact that such Mortgaged Property is a Flood
Hazard Property and as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program and
(iii) copies of the applicable Loan Party’s application for a Flood Insurance
policy plus proof of premium payment, a declaration page confirming that Flood
Insurance has been issued, or such other evidence of Flood Insurance, in an
amount equal to at least the amount required by the Flood Insurance Laws and
naming the Collateral Agent as sole loss payee and mortgagee on behalf of the
Secured Parties, and otherwise including terms satisfactory to the Collateral
Agent and each Lender.

“Flood Redesignation” means the designation of any Mortgaged Property as a Flood
Hazard Property where such property was not a Flood Hazard Property previous to
such designation.

“National Flood Insurance Program” means the program created pursuant to the
Flood Insurance Laws.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” shall mean the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to such term in
Section 9.26(a).

“Special Flood Hazard Area” means an area that FEMA has designated as an area
subject to special flood or mud slide hazards.

“Supported QFC” shall have the meaning assigned to such term in Section 9.26(a).

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.26(a).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

(b) The definition of “Asset Sale” is hereby amended and restated in its
entirety to read as follows:

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise, including any disposition of
property to a Delaware Divided LLC pursuant to a Delaware LLC Division) by
Holdings or any of the Restricted Subsidiaries of (a) any Equity Interests of
any of the Subsidiaries (other than directors’

 

4



--------------------------------------------------------------------------------

qualifying shares) or (b) any other assets of Holdings or any of the Restricted
Subsidiaries, other than (i) inventory, damaged, obsolete or worn out assets,
and scrap, in each case disposed of in the ordinary course of business, and
dispositions of Permitted Investments, (ii) sales, transfers and other
dispositions between or among Holdings and its Restricted Subsidiaries,
(iii) sales, transfers and other dispositions the aggregate Net Cash Proceeds of
which are less than $15,000,000 with respect to any transaction or series of
related transactions and less than $35,000,000 in the aggregate during any
fiscal year, (iv) sales and dispositions pursuant to Section 6.05(g), (v)
leases, licenses, or subleases or sublicenses of any real or personal property
in the ordinary course of business and (vi) abandonment of intellectual property
of Holdings or any Restricted Subsidiary determined in good faith by the
management of the Borrowers to be no longer useful or necessary in the operation
of the business of Holdings and its Subsidiaries.”

(c) The definition of “Defaulting Lender” is hereby amended by deleting the word
“or” following clause (d)(i) thereof and inserting the following immediately
after the word “capacity” in clause (d)(ii) thereof:

“or (iii) become the subject of a Bail-in Action”

(d) Clause (a) of the definition of “Revolving Credit Maturity Date” is hereby
amended and restated in its entirety to read as follows:

“(a) with respect to the Revolving Credit Loans, the date that is the earlier of
(i) July 22, 2021 and (ii); if the Indebtedness incurred under the Term Loan
Agreement not been Refinanced in full on or prior to the date that is 91 days
prior to the stated maturity date for such Indebtedness, such 91st day; and”

(e) The definition of “Mortgages” is hereby amended and restated in its entirety
to read as follows:

“Mortgages” shall mean, with respect to mortgages required to be delivered
hereafter pursuant to Section 5.12, the mortgages, charges, deeds of trust,
assignments of leases and rents and other security documents, substantially in
the form of Exhibit F (with such changes as may be reasonably satisfactory to
the Administrative Agent and its counsel in order to account for local law
matters) and otherwise pursuant to this Agreement.

(f) The Existing Credit Agreement is hereby amended by inserting a new
Section 1.05 which shall read as follows:

“SECTION 1.05    Delaware LLC Division. For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.”

 

5



--------------------------------------------------------------------------------

(g) Section 3.18 of the Existing Credit Agreement is hereby amended by adding
the following at the end thereof:

“Either (i) no Mortgaged Property is a Flood Hazard Property or (ii) if a
Mortgaged Property is a Flood Hazard Property, the Borrowers or the applicable
Loan Party has delivered to the Administrative Agent the Flood Insurance
Documents with respect to such Mortgaged Property.”

(h) Article II of the Existing Credit Agreement is hereby amended by adding a
new section 2.26 thereto as follows:

“SECTION 2.26 Flood Compliance Event. Any Flood Compliance Event described in
part (b) of the definition thereof shall be subject to and conditioned upon:
(1) the prior delivery of all Flood Insurance Documents and evidence of Flood
Insurance with respect to all Mortgaged Properties as required by the Flood
Insurance Laws and as otherwise reasonably required by the Administrative Agent
and (2) the Administrative Agent shall have received written confirmation from
the Lenders that flood insurance due diligence and flood insurance compliance
have been completed by the Lenders (such written confirmation not to be
unreasonably conditioned, withheld or delayed).”

(i) Section 3.26 of the Existing Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“USA PATRIOT Act etc. To the extent applicable, each of Holdings and its
Restricted Subsidiaries is in compliance, in all material respects, with all
Anti-Terrorism Laws. Neither Holdings nor, to the knowledge of Holdings, any
Loan Party or any director, officer, agent, or employee of any Loan Party, is
currently subject to any Sanctions, and the Loan Parties will not, knowingly,
directly or indirectly use the proceeds from the Revolving Credit Loans or any
Letter of Credit or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person currently subject to any Sanctions or for
the purpose of funding any other transaction that will result in a violation by
any Person (including any Person participating in the transaction, whether as a
Lender, Issuing Bank, underwriter, advisor, investor or otherwise) of any
Sanctions. No part of the proceeds of the Revolving Credit Loans or any Letter
of Credit will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of Anticorruption Laws. Holdings and, to the knowledge
of Holdings, its Restricted Subsidiaries have conducted their businesses in
compliance, in all material respects, with all Anticorruption Laws and Holdings
and its Restricted Subsidiaries will conduct their business in a manner designed
to promote and achieve compliance, in all material respects, with
Anti-Corruption Laws and Anti-Terrorism Laws and, in all material respects, not
in violation of any Sanctions, and with the representations and warranties
contained herein.”

(j) The Existing Credit Agreement is hereby amended by inserting a new
Section 3.27 which shall read as follows:

“SECTION 3.27 EEA Financial Institution. Neither any Borrower nor any other Loan
Party is an EEA Financial Institution.”

(k) The Existing Credit Agreement is hereby amended by inserting a new
Section 3.28 which shall read as follows:

“SECTION 3.28    Beneficial Ownership. As of the First Amendment Effective Date,
the information included in the Beneficial Ownership Certification (to the
extent required to be provided) is true and correct in all material respects.”

(l) Section 4.01(k)(iii)(A) of the Existing Credit Agreement is hereby amended
and restated to read in its entirety as follows:

“(A) the Flood Insurance Documents;”

(m) Section 5.02(c)(i) of the Existing Credit Agreement is hereby amended and
restated to read in its entirety as follows:

“(c)(i)    If any Mortgaged Property is at any time a Flood Hazard Property,
provide to the Administrative Agent the Flood Insurance Documents with respect
to such Mortgaged Property. The Administrative Agent shall provide to the
Secured Parties copies of the Flood Insurance Documents (including any Flood
Insurance Documents delivered in connection with a Flood Compliance Event), to
the extent received from the Borrowers. The Administrative Agent agrees to
request such Flood Insurance Documents at the request of any Secured Party.
Unless the Borrowers provide the Administrative Agent with the Flood Insurance
Documents, the Administrative Agent may purchase Flood Insurance meeting the
requirements of clause (iii) of the definition of “Flood Insurance Documents” at
the Borrowers’ expense to protect the interests of the Administrative Agent and
the Secured Parties. Each of Holdings and the Borrowers shall cooperate with the
Administrative Agent in connection with compliance with the Flood Insurance
Laws, including by providing any information reasonably required by the
Administrative Agent (or by any Secured Party through the Administrative Agent)
in order to confirm compliance with the Flood Insurance Laws.

 

6



--------------------------------------------------------------------------------

(ii)    If a Flood Redesignation shall occur with respect to any Mortgaged
Property, the Administrative Agent shall obtain a completed Flood Hazard
Determination with respect to the applicable Mortgaged Property, and the
Borrowers shall provide to the Administrative Agent the Flood Insurance
Documents with respect to such Mortgaged Property by not later 45 days after the
date of the Flood Redesignation or any earlier date required by the Flood
Insurance Laws.

(iii)    The Borrowers shall give to the Administrative Agent written notice of
any Flood Compliance Event (other than a Flood Redesignation) not less than 45
days prior to such Flood Compliance Event (or such shorter period as the
Administrative Agent may allow in its sole discretion). The Administrative Agent
shall provide a copy of such notice to the Secured Parties and shall obtain a
completed Flood Hazard Determination. For avoidance of doubt, the Borrowers
shall provide, or re-provide, as the case may be, to the Administrative Agent
the Flood Insurance Documents by not later than the date of the Flood Compliance
Event and as a condition precedent to the occurrence of such Flood Compliance
Event.”

(n) Section 9.17 of the Existing Credit Agreement is hereby amended by inserting
“and the Beneficial Ownership Regulation” at the end of the final sentence
thereof.

(o) The Existing Credit Agreement is hereby amended by inserting a new
Section 9.24 which shall read as follows:

“SECTION 9.24. Lender Representations.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrowers or any
other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

7



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender to the effect that the Lender’s entry into the Loans, the Letters of
Credit, the Commitments and the Agreement is not a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its Affiliates, and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that neither the
Administrative Agent nor any of its Affiliates is a fiduciary with respect to
the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).”

(p) The Existing Credit Agreement is hereby amended by inserting a new
Section 9.25 which shall read as follows:

“SECTION 9.25.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

8



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

(q) The Existing Credit Agreement is hereby amended by inserting a new
Section 9.26 which shall read as follows:

“SECTION 9.26.    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

 

9



--------------------------------------------------------------------------------

SECTION 2.    Amendment of the Existing Guarantee and Collateral Agreement.
Effective as of the First Amendment Effective Date, the Existing Guarantee and
Collateral Agreement is hereby amended by inserting a new Section 9.17 which
shall read as follows:

“SECTION 9.17.    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any QFC Credit Support, the parties acknowledge and agree as
follows with respect to the resolution power of the U.S. Special Resolution
Regimes in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Loan Documents and any
Supported QFC may in fact be stated to be governed by the laws of the State of
New York and/or of the United States or any other state of the United States):
In the event a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.”

SECTION 3.    Release of Mortgages. Each of the Lenders hereby consents to the
Collateral Agent’s release of its Lien on all Mortgaged Properties (as defined
in the Existing Credit Agreement) as of the First Amendment Effective Date,
including without limitation those properties set forth on Schedule 1.01(c)
attached to the Existing Credit Agreement, and the release and discharge of the
related Mortgages. The Collateral Agent agrees to deliver, promptly following
the First Amendment Effective Date, instruments in recordable form and otherwise
in form and substance reasonably satisfactory to the Collateral Agent sufficient
to effect such release upon recordation. The provisions of this Section 3 shall
not, and shall not be construed to, (i) release or discharge the Obligations
secured by such Mortgages or (ii) release or discharge any other Security
Document or the Liens of the Collateral Agent pursuant to such other Security
Documents, all of which are hereby reaffirmed by the Loan Parties and remain in
full force and effect.

SECTION 4.    Conditions to Effectiveness of Amendment. The amendments of the
Existing Credit Agreement and the Existing Guarantee and Collateral Agreement
and associated provisions set forth herein shall become effective as of the
first date on which the following occur or have been waived in accordance with
Section 9.08 of the Existing Credit Agreement and, in the case of the amendments
to the Existing Guarantee and Collateral Agreement, Section 9.07 of the Existing
Guarantee and Collateral Agreement (the “First Amendment Effective Date”):

(a)    The Administrative Agent shall have received duly executed counterparts
of this Amendment from (i) the Borrowers, (ii) Holdings, (iii) each Subsidiary
Guarantor, (iv) the Lenders, (v) the Administrative Agent and (vi) the
Collateral Agent.

 

10



--------------------------------------------------------------------------------

(b)    The Administrative Agent shall have received, in respect of each Loan
Party:

(i)    copies of each organizational or constitutive document (along with any
amendments thereto) certified as of the First Amendment Effective Date or a
recent date prior thereto by the appropriate Governmental Authority;

(ii)    certificate of the secretary or an assistant secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party
and the other documents to be delivered hereunder and thereunder;

(iii)    resolutions of the board of directors (or similar governing body) of
such Loan Party approving and authorizing the execution, delivery and
performance of this Amendment, certified as of the First Amendment Effective
Date by its secretary or an assistant secretary as being in full force and
effect without modification or amendment; and

(iv)    a good standing certificate from the applicable Governmental Authority
of such Loan Party’s jurisdiction of incorporation, organization or formation
dated the First Amendment Effective Date or a recent date prior thereto.

(c)    The representations and warranties made in this Amendment shall be true
and correct in all material respects.

(d)    All fees and other amounts payable by the Borrowers on or prior to the
First Amendment Effect Date and all other reasonable and documented
out-of-pocket fees and expenses (including reasonable and documented fees and
expenses of outside counsel) required to be paid to the Administrative Agent on
or before the First Amendment Effective Date shall have been paid to the extent
invoiced at least three Business Days prior to the First Amendment Effective
Date.

(e)    At least 2 Business Days prior to the First Amendment Effective Date,
each Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation shall have delivered to the Administrative Agent, if
requested at least 5 Business Days prior to the First Amendment Effective Date,
a Beneficial Ownership Certification.

(f)    The Administrative Agent and Lenders and their respective counsel shall
have received originally executed copies of a favorable written opinion of
Wilmer Cutler Pickering Hale and Door LLP, counsel for the Loan Parties, dated
as of the First Amendment Effective Date, addressing such matters as the
Administrative Agent may reasonably request, in form and substance reasonably
satisfactory to the Administrative Agent.

The Administrative Agent shall notify the Borrowers and the Lenders of the First
Amendment Effective Date, and such notice shall be conclusive and binding absent
manifest error.

For purposes of determining compliance with the conditions specified above, each
Lender party to this Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to
such Person unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Person prior to the First Amendment Effective Date specifying
its objection thereto.

 

11



--------------------------------------------------------------------------------

SECTION 5.    Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and each Lender on the First Amendment
Effective Date that:

(a) This Amendment has been duly authorized, executed and delivered by such
Borrower and constitutes a legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in Article
III of the Existing Credit Agreement, Section 3.03 of the Existing Guarantee and
Collateral Agreement, and in each other Loan Document are true and correct (or
true and correct in all material respects, in the case of any such
representation or warranty that is not qualified as to materiality) on and as of
the First Amendment Effective Date (except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects, in the case of any such representation or warranty that
is not qualified as to materiality) as of such earlier date), except that the
representations and warranties contained in Section 3.15 of the Existing Credit
Agreement will be deemed to refer to the most recent annual and quarterly
financial statements that have been delivered pursuant to Section 5.04 of the
Existing Credit Agreement.

(c) No Default or Event of Default has occurred and is continuing or would
result from the transactions provided for in this Amendment.

SECTION 6.    Effects on Loan Documents; No Novation. (a) Except as expressly
set forth herein, this Amendment shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement, the Amended Credit Agreement, the
Existing Guarantee and Collateral Agreement, the Amended Guarantee and
Collateral Agreement or any other Loan Document, all of which shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

(b) Except as expressly set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of the Loan Documents or in
any way limit, impair or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents. Nothing herein
shall be deemed to entitle the Borrower or any other Loan Party to a consent to,
or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement, the Amended Guarantee and Collateral Agreement or any other Loan
Document in similar or different circumstances.

(c) On and after the First Amendment Effective Date, each reference in the
Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import, and each reference to the “Credit Agreement”,
“thereunder”, “thereof”, “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Amended Credit Agreement. On and
after the First Amendment Effective Date, each reference in the Amended
Guarantee and Collateral Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, and each reference to the “Guarantee and
Collateral Agreement”, “thereunder”, “thereof”, “therein” or words of like
import in any other Loan Document, shall be deemed a reference to the Amended
Guarantee and Collateral Agreement. The Borrower and the other parties hereto
acknowledge and agree that this Amendment shall constitute a Loan Document for
all purposes of the Existing Credit Agreement, the Amended Credit Agreement, the
Existing Guarantee and Collateral Agreement, the Amended Guarantee and
Collateral Agreement and the other Loan Documents.

 

12



--------------------------------------------------------------------------------

(d) Neither this Amendment nor the effectiveness of the Amended Credit Agreement
or the Amended Guarantee and Collateral Agreement shall extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or the Existing Guarantee and Collateral Agreement or discharge or
release the Lien or priority of any Security Document or Guarantee or any other
security therefor or any guarantee thereof. Nothing herein contained shall be
construed as a substitution or novation of the Obligations outstanding under the
Existing Credit Agreement, the Security Documents or any Guarantee or
instruments guaranteeing or securing the same, which shall remain in full force
and effect, except as may be expressly modified hereby. Nothing expressed or
implied in this Amendment, the Amended Credit Agreement, the Amended Guarantee
and Collateral Agreement or any other document contemplated hereby or thereby
shall be construed as a release or other discharge of any Loan Party under any
Loan Document from any of its obligations and liabilities thereunder.

(e) Each of the Subsidiary Guarantors and Holdings hereby consents to the
amendments to the Existing Credit Agreement and the Existing Guarantee and
Collateral Agreement effected hereby, and hereby confirms, acknowledges and
agrees that, notwithstanding the effectiveness of this Amendment, the
obligations of such Guarantor contained in any of the Loan Documents to which it
is a party are, and shall remain, in full force and effect and are hereby
ratified and confirmed in all respects. Each Loan Party hereby confirms,
acknowledges and agrees that (i) the pledge and security interest in the
Collateral granted by it pursuant to the Security Documents to which it is a
party shall continue in full force and effect and (ii) such pledge and security
interest in the Collateral granted by it pursuant to such Security Documents
shall continue to secure the Obligations purported to be secured thereby, as
amended or otherwise affected hereby.

SECTION 6.    Further Assurances. The Borrower agrees to take any further action
that is reasonably requested by Administrative Agent to effect the purposes of
this Amendment and the transactions contemplated hereby.

SECTION 7.    APPLICABLE LAW, JURISDICTION, WAIVER OF JURY TRIAL. THE PROVISIONS
OF SECTIONS 9.07, 9.11 AND 9.15 OF THE EXISTING CREDIT AGREEMENT ARE HEREBY
INCORPORATED BY REFERENCE HEREIN, MUTATIS MUTANDIS.

SECTION 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier or email shall
be effective as delivery of a manually executed counterpart of this Amendment.

SECTION 9.    Notices. All notices, requests and demands to or upon the
respective parties hereto shall be given in the manner, and become effective, as
set forth in Section 9.01 of the Amended Credit Agreement.

[Remainder of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

HOUGHTON MIFFLIN HARCOURT COMPANY, as Holdings By:  

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel HOUGHTON MIFFLIN HARCOURT PUBLISHERS, INC., as a Borrower By:  

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel HMH PUBLISHERS LLC, as a Borrower By:  

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel HOUGHTON MIFFLIN HARCOURT PUBLISHING COMPANY, as a Borrower By:
 

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

GREENWOOD PUBLISHING GROUP, LLC

as a Subsidiary Guarantor

By:  

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel

HOUGHTON MIFFLIN COMPANY INTERNATIONAL, INC.

as a Subsidiary Guarantor

By:  

/s/ William F. Bayers

Name:   William F. Bayers Title:   Executive Vice President, Secretary and
General Counsel

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as the Administrative Agent, the Collateral Agent and a Lender

By:  

/s/ David L. Smith

Name:   David L. Smith Title:   Vice President and Director

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Peter Schuebler

Name:   Peter Schuebler Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender

By:  

/s/ Maria Levy

Name:   Maria Levy Title:   Vice President By:  

/s/ John Finore

Name:   John Finore Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:  

/s/ Matthew T. O’Keefe

Name:   Matthew T. O’Keefe Title:   Senior Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT



--------------------------------------------------------------------------------

CITIZENS BUSINESS CAPITAL, A DIVISION OF CITIZENS ASSET FINANCE, INC., as a
Lender

By:  

/s/ Peter Yelle

Name:   Peter Yelle Title:   Vice President

 

SIGNATURE PAGE TO FIRST AMENDMENT